Citation Nr: 0118306	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for carcinoid cancer, 
secondary to in-service exposure to herbicide agents, 
including Agent Orange, and/or in-service exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from January 1957 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to service connection for cancer of small bowel 
with metastasis to liver, secondary to in-service exposure to 
herbicide agents, including Agent Orange, and/or in-service 
exposure to ionizing radiation.


REMAND

The appellant is claiming entitlement to service connection 
for carcinoid cancer, secondary to exposure to herbicide 
agents, including Agent Orange, and/or in-service exposure to 
ionizing radiation.  Specifically, he alleges that his 
in-service duties as an X-ray technician exposed him to 
ionizing radiation and that exposure resulted in this 
condition.

Service Connection Secondary to Ionizing Radiation

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d)(2000).  Second, "radiogenic diseases" may be 
service connected pursuant to the provisions of 38 C.F.R. 
§ 3.311 (2000).  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that a 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

After reviewing the veteran's claims file, it does not 
appear, nor has it been alleged, that the veteran meets the 
standards for presumptive service connection under 38 C.F.R. 
§ 3.309(d).  Pursuant to 38 C.F.R. § 3.309(d)(3), a 
"radiation-exposed veteran" is a veteran who, while serving 
on active duty or on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  38 C.F.R. 
§ 3.309(b).

The Board notes, however, that the veteran's claim should 
still be considered under the two remaining methods of 
service connection.  In particular, liver cancer is a 
"radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2).  
See 38 C.F.R. § 3.311(b)(2)(vi) (2000).  Moreover, the 
veteran has submitted a statement from his private physician, 
dated in November 2000, which suggests a causal relationship 
between his in-service exposure to X-rays and his carcinoid 
cancer.  See Combee, 34 F.3d at 1042.

In this case, the RO obtained an opinion letter from the 
Under Secretary for Benefits, which concluded that there is 
"no reasonable possibility that the veteran's carcinoid 
tumor, probably originating from the small bowel, with 
advanced liver metastasis, stable was the result of exposure 
to ionizing radiation."  In support of this opinion, the 
letter provided the following rationale:

The Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, does 
not provide screening doses for tumors of 
the small intestine.  Human population 
studies have not found any evidence for 
radiation-induced carcinomas of the small 
intestine (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd 
edition, 1995, page 177).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Under Secretary for Benefits is not 
explicitly required to refer to the factors listed in section 
3.311(e) but should, rather, consult those factors as a point 
of reference when making recommendations to the RO.  Hilkert 
v. West, 12 Vet. App. 145, 149-50 (1999).  However, the Court 
has also held that a "cursory explanation" which does not 
"provide adequate rationale for the conclusion that there 
was no reasonable possibility that the veteran's cancer was 
caused by his in-service exposure" must be returned to the 
Under Secretary for Benefits to request an adequate rationale 
for the decision.  Stone v. Gober , 14 Vet. App. 116, 120 
(2000).

In this case, information submitted by the veteran, following 
submission of the opinion letter ot the Under Secretary for 
Benefits, renders the stated rationale for that opinion 
inadequate.  A June 2000 opinion letter from the veteran's 
private physician, I. Elkomy, M.D., stated that the primary 
site of the veteran's cancer could be his liver.  A 
subsequent opinion letter from Dr. Elkomy, dated in November 
2000, noted the veteran's history of in-service radiation 
from X-rays.  It also stated that it is possible that the 
veteran's cancer could have been caused by being exposed to 
radiation over a long period of time.  The veteran further 
submitted a review of the book, John W. Gofman, M.D., Ph.D. 
(edited by Egan O'Conner), Radiation from Medical Procedures 
in the Pathogenesis of Cancer and Ischemic Heart Disease: 
Dose-Response Studies with Physicians per 100,000 Population 
(San Francisco: Committee for Nuclear Responsibility, 1999).  
The review notes that Dr. Gofman is a Professor Emeritus, 
Molecular and Cell Biology, University of California, 
Berkeley.  As noted in the review, "Gofman presents strong 
evidence that medical radiation is a major cause of cancer . 
. . By 'medical radiation' Dr. Gofman is referring mainly to 
x-rays, including fluoroscopy and CT ('cat') scans."  Given 
the submission of this additional evidence, the Board 
concludes that this case should be reconsidered by the Under 
Secretary for Benefits because the prior opinion did not 
include any discussion of the possibility that the primary 
site of the veteran's cancer was the liver.  See Stone, 14 
Vet. App. at 120; Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the course of 
this appeal for his carcinoid cancer.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
and any other pertinent information 
identified by the appellant that have not 
been previously secured.

2.  The RO should then refer the claim to 
the Under Secretary for Benefits for 
further consideration in light of the 
additional evidence submitted by the 
veteran including the statements from the 
veteran's private physician, I. Elkomy, 
M.D.  The RO should notify the Under 
Secretary for Benefits that the Court has 
held that, while the Under Secretary is 
not required to explicitly refer to each 
of  the factors listed in 38 C.F.R. 
§ 3.311(e), those factors must be 
considered as a point of reference when 
making recommendations to the RO and that 
the Under Secretary's response must 
provide an adequate rationale for all 
conclusions reached.  In this case, the 
Under Secretary for Benefits should 
consider in particular: (1) the 
additional information submitted herein 
by the appellant, including the opinions 
of Dr. Elkomy and the review of the book, 
John W. Gofman, M.D., Ph.D. (edited by 
Egan O'Conner), Radiation from Medical 
Procedures in the Pathogenesis of Cancer 
and Ischemic Heart Disease: Dose-Response 
Studies with Physicians per 100,000 
Population (San Francisco: Committee for 
Nuclear Responsibility, 1999) and (2) the 
etiology and likely path of progression 
of the appellant's carcinoid cancer 
involving his small bowel and liver.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requirements 
of 38 C.F.R. § 3.311(c) have been 
satisfied.  In particular, if the 
response from the Under Secretary for 
Benefits fails to provide adequate 
rationale for the conclusions reached, 
the response must be returned to the 
Under Secretary for Benefits to request 
such a rationale for its decision.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




